266 P.2d 642 (1954)
MISSOURI-KANSAS-TEXAS R. CO.
v.
STATE.
No. 35674.
Supreme Court of Oklahoma.
January 12, 1954.
Rehearing Denied February 9, 1954.
*643 Wayne R. Howell, St. Louis, Mo., G.H. Penland, Dallas, Tex., Dan M. Welch, Oklahoma City, for appellant.
James G. Welch, L.D. Thomas, Jr., Montford Johnson, Oklahoma City, for Corporation Commission.
Wilson & Wilson, Fredrick, for appellee.
JOHNSON, Vice Chief Justice.
This case is here on appeal from an order of the Corporation Commission of Oklahoma refusing permission and authority to appellant, and denying it the right to discontinue operation in Oklahoma of its passenger trains Nos. 53 and 54 between the Texas-Oklahoma State line and the City of Woodward, Oklahoma, and substituting mixed train service in lieu thereof.
The factual situation herein is substantially the same as in the recent case of St. Louis-San Francisco Ry. Co. v. State, Okl., 262 P.2d 168, wherein we reversed the order of the Commission because not supported by substantial evidence reasonably tending to sustain the order. The order herein is reversed on authority of that case and the syllabus of that case is adopted as the syllabus of this case, and the cause is remanded with directions to enter an order granting the application upon the terms sought.
HALLEY, C.J., and WELCH, CORN, DAVISON, and WILLIAMS, JJ., concur.
WELCH, Justice (concurring specially).
I concur, but only because I regard the prior decision in St. Louis-San Francisco Ry. Co. v. State, 204 Okl. 432, 230 P.2d 709, and the same parties in Okl., 262 P.2d 168, as binding on this court and controlling upon the issues involved in this case, and thus requiring that we reverse here.